Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-15, 17-18, 22-23 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Winston (US 20070025680)
Regarding claim 1, Winston teaches a display device (Fig. 2L,2M, also see 12I,12J, 12K, 12L, 12 and 12P) comprising: a wedge light guide 12 defining a light-inlet side 20, a display side (top surface), and a back side 28 , the display and back sides facing in different directions of each other to form a wedge-shape that defines a convergence axis wherein the light-inlet side is positioned at a divergent side of the wedge-shape and the back side facing away from a display surface of the display device, wherein the back side comprises a plurality of wedge extractors 30 and wherein each wedge extractor of the plurality of wedge extractors extends in a direction substantially orthogonal to the convergence axis; and a light source 22 positioned adjacent to the light-inlet side of the wedge light guide, wherein the wedge light guide is configured to 
Winston teaches all the structural features as claimed, however it does not teach the light rays transmitted through the display side define a maximum intensity at an exit angle between about 10° and about 40° measured from a plane defined by the display side.
However, to choose an exit angle between about 10° and about 40°,   is only considered to be the “optimum” value of the exit angles,   that a person having ordinary skill in the art would have been able to determine using routine experimentation based, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve the desired orientation of the output light.

Regarding claim 23, Winston teaches a wedge light guide (Fig. 2L,2M and 2C, also see 12I,12J, 12K, 12L) comprising: a light-inlet side 20  defining a divergent side of the wedge light guide; a convergent side opposite of the light-inlet side; a display side (top surface of light guide) aligned substantially orthogonal to the light-inlet side; and a back side, wherein the display and back sides face in different directions of each other to form a wedge-shape that defines a convergence axis with the light-inlet side and the convergent side at opposite ends of the wedge-shape, wherein the back side comprises a plurality of wedge extractors 30, and wherein each wedge extractor extends in a direction substantially orthogonal to the convergence axis, wherein the wedge light guide is configured to receive light rays from a light source through the light-inlet side and transmit the light rays through the display side. 

Winston teaches all the structural features as claimed, however it does not teach the light rays transmitted through the display side define a maximum intensity at an exit angle between about 10° and about 40° measured from a plane defined by the display side.


Regarding claims 11 and 33, Winston teaches a wedge lightguide wherein the display side comprises a plurality of lenticular microstructures (curved front surface 266/264 in [0185] and Fig.12R, also see last 3 lines of [0192] and [0193]) extending in a direction substantially parallel to the convergence axis.  

Regarding claims 12, Winston teaches a wedge lightguide further comprising a turning film comprising a plurality of microstructures positioned between the display surface and the 4Application No.:  display side of the wedge lightguide, wherein the turning film receives the light rays exiting the display side of the wedge lightguide and redirects the light rays towards the display surface (82 and [0131] in Fig.6A).  

Regarding claims 13 and 34, Winston teaches a wedge lightguide wherein the light-inlet side comprises a plurality of microstructures configured to spread light rays received from the light source (220 in Fig.12  and [0184]) within a plane parallel to a plane defined by the back side.  

Regarding claims 14 and 35, Winston teaches the display device, wherein the wedge lightguide further comprises an inlet-side coupler defining the light-inlet side, wherein the inlet-side coupler 240 (Fig.12O and 12P) is configured to increase a collimation angle of light 

Regarding claims 15 and 36, Winston teaches the display device, wherein the inlet-side coupler 12 (Fig.2K, [0025]) comprises a prism extending perpendicular to the convergent axis.  

Regarding claims 17 and 37, Winston teaches the structural features of the display device, but does not teach the light rays exiting the display side are substantially collimated within a collimated exit angle between about 0 degrees and about 50 degrees measured from a plane defined by the back side and aligned relative to the convergent axis.  
However, to choose an exit angle between about 0 degrees and about 50 degrees is only considered to be the “optimum” value of the exit angles,   that a person having ordinary skill in the art would have been able to determine using routine experimentation based, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve the desired orientation of the output light.

Regarding claims 18 and 38, Winston teaches a wedge lightguide wherein the wedge lightguide defines a thickness between the display side and the back side of at least 1.5 mm (light pipe =5 mm in Winston).  

Regarding claim 22, Winston teaches the display device wherein the display side 82 (in Fig.6A) is aligned substantially parallel to the display surface (top surface 62 of the light guide).  

Claims 2-3, 24-25 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Winston (US 20070025680) in view of Epstein (US 20050135116 A1) 


Winston does not teach the light rays transmitted 8Application No.:  through the display side define a maximum intensity at an exit angle between about 10 and about 40 degrees measured from a plane defined by the display side.  

However, to choose an exit angle between about 10° and about 40°,   is only considered to be the “optimum” value of the exit angles,   that a person having ordinary skill in the art would have been able to determine using routine experimentation based, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve the desired orientation of the output light.


Epstein teaches a light guide plurality of wedge extractors comprises an angled surface that defines an internal angle opposite the light-inlet side, wherein the internal angle is small (Fig.4 and wedges 403, and 405), however Epstein does not explicitly teach the internal angle is less than about 10 degrees. Epstein teaches that  ([0054]) : The extraction structures have additional facets 405, 407 having angles selected to allow light propagating in a direction from the light source to continue propagating within the light guide when it encounters the structures.
Therefore from the teachings of Epstein, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form an internal angle that is less than about 10 degrees, by routine experimentation, in order to allow light propagating in a direction from the light source to continue propagating within the light guide when it encounters the structures.
Regarding claim 41, Winston in view of Epstein teaches a wedge lightguide wherein the wedge lightguide defines a thickness between the display side and the back side of at least 1.5 mm (light pipe =5 mm in Winston).  

Regarding claims 2 and 24, Winston teaches a display device, wherein each wedge extractor of the plurality of wedge extractors comprises an angled surface that defines an internal angle opposite the light-inlet side wherein the angled surface is configured to reflect light rays propagating within the wedge lightguide toward the display side but does not teach the internal angle is less than about 10 degrees.  

Epstein teaches a light guide plurality of wedge extractors comprises an angled surface that defines an internal angle opposite the light-inlet side, wherein the internal angle is small ([0054]) : The extraction structures have additional facets 405, 407 having angles selected to allow light propagating in a direction from the light source to continue propagating within the light guide when it encounters the structures.
Therefore from the teachings of Epstein, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form an internal angle is less than about 10 degrees, by routine experimentation, in order to allow light propagating in a direction from the light source to continue propagating within the light guide when it encounters the structures.

Regarding claims 3 and 25, Winston in view of Epstein teaches a display device,   wherein the internal angle defines an angle between a plane defined by the back side and a plane defined by the angled surface (From Fig.4 and [0054] of Epstein).  

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Winston (US 20070025680) in view of Epstein (US 20050135116 A1) and further in view of Hirota (US 20110304784)
Regarding claim 42,  Winston in view of Epstein teaches all the structural limitations as claimed (see rejections for claims 40-41, on which claim 42 is dependent) however, Winston in view of Epstein is silent regarding less than 10% of the light rays entering through the light-inlet side exit through the convergent side. Hirota teaches that based on design of wedged shaped light guides that light reaching the end faces 38b (Fig. 3) can be reduced ([0063]) and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to design the light guide such that less than 10% of the light rays entering through the light-inlet side exit through the convergent side, in order to suppress crosstalk ([0063] in Hirota).

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Winston (US 20070025680) in view of Epstein (US 20050135116 A1) and further in view of Chi (US 20070189040)
Regarding claims 4 and 26, Winston in view of Epstein teaches the invention set forth in claims 2 and 24, however it does not teach the angled surfaces of the plurality of wedge extractors each define a surface area, wherein the surface areas of the angled surfaces increase the more distal the angled surface is from the light-inlet side.  
Chi teaches a light guide wherein the angled surfaces of the plurality of wedge extractors each define a surface area, wherein the surface areas of the angled surfaces increase the more distal the angled surface is from the light-inlet side (claim 18 of Chi).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the arrangement as disclosed in Chi, in the device of Winston in view of Epstein in order to achieve uniformity of light ([0017], [0008]).

Claims 5-10 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Winston (US 20070025680) and further in view of Usukura (US 20110267560)
Regarding claims 5-10 and 27-32, Winston teaches the invention set forth in claims 1 and 22, however it does not teach the internal angle of the plurality of wedge extractors increase the more distal the angled surface is from the light-inlet side (For claims 5 and 27) , wherein the internal angles of the plurality of wedge extractors are substantially the same, wherein each wedge extractor of the plurality of wedge extractors defines a depth measured as a maximum distance between a major surface of the back side and the wedge exactor in a direction substantially orthogonal to the major surface, and wherein the depths of the plurality of wedge extractors increase the more distal the wedge extractor is from the light-inlet side (for claims 6 and 28) and  wherein each wedge extractor of the plurality of wedge extractors defines a width measured in a direction substantially orthogonal to the convergence axis, wherein the widths of 
Usukura teaches a light guide wherein the internal angle and therefore, depth, width and area of the plurality of wedge extractors increase the more distal the angled surface is from the light-inlet side ([0058] and Fig.1). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the arrangement as disclosed in Usukura, in the device of Winston in order to achieve uniform luminance. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Winston (US 20070025680) in view of Winston2 (herein after Winston2, US 5303322)
Regarding claim 16, Winston teaches the structural limitations as claimed however it does not teach the light rays exiting the display side are substantially collimated within a collimation angle between about ± 25 degrees, wherein the collimation angle represents a range 
 However, Winston2 teaches:
 “a light redirecting layer disposed at least one of (a) overlying said first layer and (b) underlying said layer means, said light redirecting layer allowing transmission of light there across and further including facets whose angles of orientation can be constructed to vary across a planar dimension of said redirecting layer to control the angular output range of substantially uniform intensity as seen by the viewer”.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to achieve the light rays exiting the display side are substantially collimated within a collimation angle between about ± 25 degrees, wherein the collimation angle represents a range where an intensity of the light rays exiting from the display side is at least 10% of the maximum intensity by routine experimentation in order to achieve the desired intensity and orientation.  

Claims 19-20 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Winston and further in view of Hirota (US 20110304784)
Regarding claims 19-20 and 39, Winston teaches all the structural limitations as claimed however, Winston is silent regarding the wedge lightguide further comprises a convergent side opposite the light-inlet side, wherein less than 10% of the light rays entering through the light-inlet side exit through the convergent side (for claims 19 and 39) and wherein less than 7% of the light rays entering through the light-inlet side exit through the convergent side (for claim 20).   Hirota teaches that based on design of wedged shaped light guides that light reaching the end faces 38b (Fig. 3) can be reduced ([0063]) and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to design the light guide such that less than 10% of the light rays entering through the light-inlet side exit through the convergent side, in order to suppress crosstalk ([0063] in Hirota).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Winston and further in view of Holman (US 20120294037)
Regarding claim 21, Winston teaches all the structural limitations as claimed however, Winston is silent regarding the back side 5Application No.:  is aligned substantially parallel to the display surface.  
Holman teaches light guides with tilt of various degrees, as shown in Fig. 6A and 6B and 7A, such that the back side 5Application No.:  is aligned substantially parallel (Fig.6A-6B) to the display surface or not substantially parallel (Fig.7A) based on the design needs, and from the teachings of Holman, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form the back side  aligned substantially parallel to the display surface in order to optimize the collimation of the output beams. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875